          Case 3:19-mc-00453-LAB Document 3 Filed 05/20/20 PageID.17 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     THONG VIET TRAN,                                   CASE NO. 19-mc-00453-LAB
11
                                         Plaintiff,
12                                                      ORDER OF DISMISSAL RE: MOTION
     v.                                                 TO CORRECT DATE OF BIRTH ON
13                                                      CERTIFICATE OF NATURIZALATION
     UNITED STATES CITIZENSHIP AND
14   IMMIGRATION SERVICES,
                                                        [Dkt. No. 1]
15                                    Defendant.

16
17
18           On July 9, 2019, Thong Viet Tran filed a motion to correct the date of birth on his
19   certificate of naturalization. Dkt. No. 1. Because Tran’s motion did not provide the Court
20   with a basis to grant his request, the Court ordered Tran to show cause why his motion
21   should not be denied. Dkt. No. 2. The Court warned Tran that if he failed to comply with
22   the order his motion would be denied and this action would be dismissed. Id. Tran has
23   not filed an amended motion. In light of Tran’s failure to show cause, his motion is
24   DENIED and this action is DISMISSED WITHOUT PREJUDICE. Fed. R. Civ. P. 41(b).
25           IT IS SO ORDERED.
26   Dated: May 20, 2020
27                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
28



                                                  -1-
